Title: From George Washington to Major General William Heath, 20 December 1777
From: Washington, George
To: Heath, William

 

Dr Sir
Head Qrs Valley Forge, Decr 20th 1777

I yesterday Evening received your Favor of the 7th Inst., and am happy to find the first account of the arrival of the Ship with Artillery &c. fully confirmed. This Event is fortunate & interesting, as it not only manifests the strong attachment of France to our Cause, but also makes us respectable in point of Artillery. I doubt not of your attention to secure the Stores, and wish your care of them. The Board of War, it is probable, will give particular directions about them.
The state of the Commissary’s department has given me more concern of late, than any thing else. Unless matters in that line are speedily taken up & put in a better train, the most alarming consequences are to be apprehended. Congress are already informed upon the subject, Yet I shall transmit ’em that part of your Letter, which relates to it. Your conduct in delivering the Salt to Mr Colt, so far from being censurable, gives you a claim in my Opinion to the public thanks. Surely Nothing can be more essential than laying up Supplies of provision for the Army, and if the present moment is not seized for the purpose, I do not see how it will be possible to subsist it. The Work has been already too long neglected—Should it be still deferred, the prospect before us will be painful & disagreable. As far as your situation and circumstances will admit, I beg you to give Mr Colt every spur in your power to prosecute the business. My last advices from Congress on this subject were, that they had written to the State of Connecticut respecting it.
The Board of War have received some report, that a Genl Hamilton of Genl Burgoyn’s Army is desirous of being exchanged and serving in America. This they have not had from any proper authority; However, I request that you will inquire into the matter, and if it is so, the measure will be readily come into on our part, and may be carried into effect for the release of Brigadr Genl Thompson. At the same time, I would observe, if this is Genl Hamilton’s wish, it will be necessary for General Burgoyne to inform me of it, that application may be made to Genl Howe upon the subject. Indeed it might not be improper for Genl Burgoyne to inclose me a line from himself to General Howe. I would have you introduce the matter as a report you had heard, but not as coming from me, nor in nature of an application. If this Exchange should take place, perhaps it may be the means of bringing on Others & of releiving many of our Officers from their present unhappy condition.
This Letter goes by Express to Genl Burgoyne. Congress will not consider or give any Answer to any propositions or requests he may make

for altering or dispensing with any Terms in the Convention of Saratoga, Unless he makes them directly to themselves. I am Dr Sir with esteem & regard Yr Most Obedt servt

Go: Washington

